IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-49,529-04


                      EX PARTE ARTHUR LEE ROBERTSON, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W97-03335-J(C) IN THE CRIMINAL DISTRICT COURT NO. 3
                           FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to imprisonment for ninety years. The Fifth Court of Appeals affirmed Applicant’s

conviction. Robertson v. State, No. 05-98-00089-CR (Tex. App.—Dallas 2000)(not designated for

publication).

        Applicant alleges, among other things, that he is actually innocent. In his supplemental

application, Applicant alleges that counsel was ineffective.

        On December 11, 2015, a timely order designating issues was signed by the trial court. The
habeas record was then properly forwarded to this Court pursuant to TEX . R. APP . P. 73.4 (b)(5), but

without the designated issues being resolved by the trial court.1 We remand this application to the

Criminal District Court No. 3 of Dallas County to allow the trial judge to complete an evidentiary

investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: August 3, 2016
Do not publish




       1
         Under TEX . R. APP . P. 73.5, a trial court may request an extension of time to resolve
designated issues by filing a motion before the expiration of 180 days from the date of the receipt
of the application by the State.